DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination comprising the specific elements including “a PWM engine, an adder, an accumulator, a multiplier, and a frame buffer, wherein, during operation, the multiplier multiplies an image data of a first bit depth (PWM) with a multiple (M) to produce an input data (PWM_M) having a second bit depth, wherein the multiple has an integer section (Mi) of one or more bit in length and a fraction section (MF) of one or more bit in length, wherein the input data has an integer section (PWM_MI) and a fraction section (PWM_MF); the adder adds a value of PWM_MF of a current input data with a value of a remainder in an accumulator, and when a sum of the addition operation is less than one, updating the remainder to equal the sum of the addition; when the sum of the addition equals to or is larger than integer one, subtracting integer one from the sum of the addition and updating the remainder to equal a result of the subtraction, and adding integer one to a bit in PWML_MI, and sending the resulting PWM_M| to the frame buffer, and the PWM engine receives PMW data from the frame buffer and generates PWM pulses to drive the LED array.” The closest prior art is as follows:
Cok et al. (US Pub. No. 2005/0280615) teaches a method and apparatus for uniformity and brightness correction in an OLED display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH B LEE JR/Primary Examiner, Art Unit 2622